Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 25 September 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                      25 September 1781
                  
                  Jai l’honneur de prévenir Votre Excellence, que j’ai assemblé ce matin un conseil composé des officiers genéraux de mon armée et je leur ai exposé les motifs qui m’y determinoient.  Le résutât a êté, que le parti que je voulois prendre d’appareiller, etoit le plus brillant et le plus glorieux, mais qu’il ne remplissoit pas les vuës que nous nous etions proposés;  Enconsequence, il a êté decidé que la grande partie de L’armée, iroit mouiller dans la riviere d’York, que 4. ou 5 Vasseaux seroient entraversés, et emboissés dans celle de james, et que Vous nous favoriseriés les moyens de faire une batterie sur la point de Comfort de façon â y placer du canon de 36. et des mortiers.  Nous allons travailler à l’exécution de ce résultât et je me hâte de vous en donner avis tout de suitte, afin que nous puissions agir de concert pour le bien de nos opérations.
                   j’ai l’honneur d’adresser à Votre Excellence un avis qui m’est arrivé; je n’en garantis pas la réalité, mais il est bon que vous soyés instruit.   je vous renouvelle avec un vrai plaisir les assurances de la consideration respectueuse, avec lesquelles j’ai l’honneur d’être De Votre Excellence Le três humble et três obéissant serviteur
                  
                     Le Comte de Grasse
                  
               